             Case 6:19-cv-00254-ADA Document 8 Filed 04/30/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


VLSI TECHNOLOGY LLC,

                      Plaintiff,                          C.A. No. 6:19-CV-00254-ADA

        v.

INTEL CORPORATION,

                      Defendant.


             INTEL CORPORATION’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Intel Corporation hereby

certifies that it has no parent corporation, and no publicly held corporation owns 10% or more of

its stock.



 Dated: April 30, 2019                      Respectfully submitted,

                                            /s/ Paul T. Vanderslice
                                            Paul T. Vanderslice
                                            paul.vanderslice@wilmerhale.com
                                            DC Bar No. 888314605
                                            New York State Bar No. 5572763
                                            Gregory H. Lantier (pro hac vice to come)
                                            gregory.lantier@wilmerhale.com
                                            DC Bar No. 492043
                                            New York State Bar No. 4823217
                                            1875 Pennsylvania Ave. NW
                                            Washington, DC 20006
                                            Telephone: (202) 633-6000
                                            Fax: (202) 663-6363

                                            ATTORNEYS FOR DEFENDANT INTEL
                                            CORPORATION
          Case 6:19-cv-00254-ADA Document 8 Filed 04/30/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned certified that on April 30, 2019, all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system.

                                                 /s/ Paul T. Vanderslice
                                                 Paul T. Vanderslice




                                               -2-
